Citation Nr: 0508691	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-14 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  This appeal returns to the Board of Veterans' Appeals 
(Board) following a December 2003 remand action and 
subsequent development by the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO), via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The service medical records reveal that the veteran was 
diagnosed with migraine headaches prior to service, and that 
the veteran was treated for migraine headaches while in 
service.

2.  The veteran has a current diagnosis of migraine 
headaches.

3.  The veteran's migraine headache disorder did not increase 
in severity during service. 


CONCLUSION OF LAW

A preexisting migraine headache disorder was not aggravated 
by military service.  38 U.S.C.A. §§ 101(16), 1110, 1111, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in April 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for a VA 
examination, and they were accorded him in March 1999 and 
April 2004.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The veteran seeks service connection for a migraine headache 
disorder.  Specifically, he alleges that his time in the 
military caused his migraine headaches, and that he had a 
lifetime history of headaches, but that they were never 
migraines until after he entered military service.  

On a January 1968 pre-induction questionnaire, the veteran 
stated that he did not have frequent or severe headaches.  
The clinical evaluation of the veteran's neurological system 
was normal.  

A March 1968 private medical report indicated that the 
veteran was seen prior to service entrance for severe 
migraine headaches.  The examiner noted that medication for 
the headaches was prescribed.  

Based on this report, on service entrance in March 1968, a 
neuropsychiatric consultation was performed.  The veteran 
reported a lifetime history of headaches, sensitivity to 
bright lights, that took a day or several days for the 
headaches to develop, and that he never took medication for 
his headaches until March 1968.  The examiner found that the 
history of migraine headaches did not disqualify him from 
military service.

An April 1968 clinical record noted the veteran had 
experienced headaches since childhood, characterized by 
severe throbbing pain of the right lateral forehead, often 
with photophobia, and preceded by associated abdominal 
discomfort.  The veteran noted that the headaches could be 
aborted with Cafegot, but not other medications.  The 
diagnosis was migraine headaches with a classic history.  

A September 1968 clinical record noted complaints of almost 
constant migraine headaches.  The examiner prescribed Cafegot 
and Fiorinal.  

A November 1968 clinical record revealed the veteran 
complained of a lifelong history of headaches, and his 
failure to obtain relief through migraine headache 
medication.

A physical profile dated April 1969 noted the veteran had 
migraine headaches, and was instructed not to wear a "steel 
pot" for 90 days.  The profile also revealed that the 
veteran was medically qualified for duty, with temporary 
assignment limitations.  A clinical record of the same month 
noted the veteran reported classic migraine headaches, and 
was prescribed medication.

In his questionnaire in August 1969, prior to service 
separation, the veteran stated he did not have frequent or 
severe headaches.  However, the examiner noted a clinical 
history of migraine headaches.  Thereafter, the veteran's 
service separation examination in September 1969 revealed 
normal neurological findings, and noted that the veteran's 
migraine headaches were under control with medication.

Subsequent to service discharge, in March 1999, a VA 
neurological examination was conducted.  It was noted that 
the veteran began having migraines beginning in 1969.  The 
examiner noted that at present the veteran had migraines that 
were left-sided, and occurred three weeks per month.  He also 
experienced wave sensation, nausea, and extreme light 
sensitivity.  The physical examination revealed grossly 
intact cranial nerves II through XII, equal pupils; 
funduscopic examination within normal limits, and no decrease 
in the cerebral or cerebellar function.  The diagnosis was 
migraine headaches.  

In an April 2004 VA examination report, the veteran reported 
headaches 2 to 3 weeks per month, and at least two 
incapacitating episodes per month, each with at least a five-
hour duration.  The headaches began as average headaches, 
then within 3 or 4 days caused severe light sensitivity, and 
begin to interfere with coordination.  He reported they were 
often caused by stress, or intake of chocolate or cheese.  He 
also experienced nausea and vomiting.  Finally, he noted that 
while he continued to take medication for high blood 
pressure, he did not take any medication for the headaches.  
The physical examination revealed that all sensations were 
intact, and the examiner did not find any gross neurological 
deficit.  The veteran reported a slight headache at that 
time.  The examiner concluded that while the veteran had a 
history of headaches prior to service, there was no way to 
determine whether, without resorting to speculation, the 
veteran's increasingly severe headaches and accompanying 
symptoms were a natural progression of the condition he had 
prior to service or whether the veteran's time in the 
military had aggravated the preexisting condition.  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§§ 3.303, 3.306.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran has a diagnosis of migraine 
headaches that would qualify as a current disability, (2) 
whether the veteran had this condition prior to service, and 
(3) whether, if the condition was preexisting, the veteran's 
time in service aggravated his preexisting condition during 
service.  

As to the issue of presumption of sound condition, the United 
States Code holds that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  The burden is on VA to rebut 
the presumption of sound condition upon induction by clear 
and unmistakable evidence showing that the disorder existed 
prior to service and was not aggravated in service.  

However, the presumption of soundness applies only when an 
injury or medical condition is not noted on the veteran's 
entrance examination.  In this case, the veteran's history of 
migraine headaches is noted on his entrance examination.  It 
clearly states that the examining physician had notice of a 
private medical record reflecting a diagnosis of severe 
migraine headaches.  Further, on service entrance, the 
veteran was specifically examined to determine the nature and 
severity of his migraine headaches, and the findings were 
noted on the entrance examination report.  Therefore, the 
presumption of soundness does not apply.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

The evidence of record fails to support a finding of service 
connection for aggravation of a preexisting migraine 
condition.  An April 1968 consultation note revealed the 
veteran had been prescribed medications prior to service 
entrance to control his headaches.  The examination upon 
separation from service in September 1969 reported that the 
veteran experienced migraine headaches that were under 
control with medication.  

Although the veteran was treated on several occasions during 
service for his migraine headaches, there is no showing of an 
increase in the severity of the disorder.  See Hunt, 1 Vet. 
App. at 296.  As no increase in severity of the veteran's 
preexisting migraine headache condition is shown, no 
aggravation of the disability exists.  See Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002).  Therefore, service 
connection for aggravation of a preexisting migraine headache 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for migraine headaches is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


